DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-19 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 3/18/2020 and reviewed by the Examiner.
Information Disclosure Statement
The information disclosure statement filed 3/18/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both seat storage assembly and the inboard portion of the seat back as seen in figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Specification
The disclosure is objected to because of the following informalities: The brief description of the drawings refers to figures 4a, 4b, 4c, and 5 while the drawings feature figures 4, 5a, 5b, and 5c.  The figures referred to as 4a, 4b, and 4c in the brief description appear to be figures 5a-c in the drawings, and figure 5 from the brief description appears to be figure 6 in the drawings, while the figure referred to as figure 6 in the brief description appears to be figure 4.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hashberger et al. (PGPub #2014/0332629) in view of Metten et al. (PGPub #2020/0001752).
Regarding claim 1, Hashberger teaches an aircraft comprising: a fuselage that includes a floor (Abstract, lines 6-12), first and second outboard walls (Paragraph 6, lines 1-5, aircraft cabins with seat located within inherently have at least 2 outboard walls) and an aisle (Paragraph 18, lines 8-9), a first (30) and storage system (10) that is positioned between the first outboard wall and the aisle (10 as seen in figure 1, and Paragraph 18, lines 8-9, this teaches that the container opens into the aisle and passenger cabins are inherently enclosed structures which would result in an outboard wall being on the opposite side of the container), wherein the first seat and storage system includes a seat (30) that includes a seat back (32) and a seat portion (44), and a storage assembly (10) that includes a storage portion (14), wherein the storage portion defines a storage interior (18 as seen in figure 4, and Paragraph 16, lines 1-13) and a storage opening (18 as seen in figure 4, and Paragraph 16, lines 1-13) and includes a cover (18) that is movable between an open position and a closed position (18 as seem in figure 1, and 4), wherein the storage opening faces the aisle (14 as seen in figure 1, and Paragraph 18, lines 8-9).  Additionally the storage portion is located at the aisle end of the seat (10 as seen in figure 1, and Paragraph 18, lines 8-9).  But, Hashberger does not teach an extension portion, wherein the extension portion extends from the aisle end toward the first outboard wall, wherein the storage assembly defines a top surface, wherein the seat is secured to the top surface, and wherein the storage assembly defines an under seat cavity below a bottom surface of the extension portion.  
However, Metten does teach an extension portion (200), wherein the extension portion extends from the aisle end toward the first outboard wall (200 as seen in figures 1, and 26), wherein the storage assembly defines a top surface (200 as seen in figure 2), wherein the seat is secured to the top surface (200, and 330 as seen in figures 1, and 2), and wherein the storage assembly defines an under seat cavity below a bottom surface of the extension portion (200 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an extension portion that runs from the aisle end to the outboard wall that supports the seat and has a cavity beneath it because Hashberger and Metten are both aircraft seats.  The motivation for having an extension portion that runs from the aisle end to the outboard wall that supports the seat and has a 
Regarding claim 2, Hashberger as modified by Metten teaches the aircraft of claim 1 wherein at least a portion of the storage interior is positioned below the seat (14, and 30 as seen in figure 1 of Hashberger).
Regarding claim 14, Hashberger teaches a seat and storage system comprising: a seat (30) that includes a seat back (32) and a seat portion (44), wherein the seat includes first and second sides (As can be seen in figure 3 the seats have first and second sides), and a storage assembly (10) that includes a storage portion (14), wherein the storage portion defines a storage opening (18 as seen in figure 4, and Paragraph 16, lines 1-13) and includes a cover (18) that is movable between an open position and a closed position (18 as seem in figure 1, and 4), wherein the storage opening is open to the first side of the seat (18 as seen in figure 4).  But, Hashberger does not teach an extension portion, wherein the extension portion extends from the storage portion toward the second side of the seat, wherein the storage assembly defines a top surface, wherein the seat is secured to the top surface, and wherein the storage assembly defines an under seat cavity below a bottom surface of the extension portion.  
However, Metten does teach an extension portion (200), wherein the extension portion extends from the first side of the seat toward the second side of the seat (200, and 300 as seen in figure 1), wherein the storage assembly defines a top surface (200 as seen in figure 2), wherein the seat is secured to the top surface (200, and 300 as seen in figures 1, and 2), and wherein the storage assembly defines an under seat cavity below a bottom surface of the extension portion (200 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an extension portion that runs from the first to second side of the seat that supports the seat and has a cavity beneath it because Hashberger and Metten are both aircraft seats.  The motivation for having an extension portion that runs from the first to second side of the seat that .
Claims 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hashberger et al. (PGPub #2014/0332629) as modified by Metten et al. (PGPub #2020/0001752) as applied to claim 1 above, and further in view of Henshaw (US #8,118,365).
Regarding claim 3, Hashberger as modified by Metten teaches the aircraft of claim 1 but does not teach that the first seat and storage system includes a floor riser assembly positioned below the extension portion, wherein the floor riser assembly defines a storage interior and includes a door that is movable between a closed position and an open position where the storage interior is accessible, and wherein a top surface of the floor riser assembly partially defines the under seat cavity.  However, Henshaw does teach that the first seat and storage system includes a floor riser assembly (552 as seen in figure 6b) positioned below the extension portion (As can be seen in figure 6b the floor riser assembly 552, is located beneath the extension portion that supports the seat bottoms), wherein the floor riser assembly defines a storage interior (512) and includes a door (519) that is movable between a closed position and an open position where the storage interior is accessible (Column 8, lines 55-58), and wherein a top surface of the floor riser assembly partially defines the under seat cavity (552 as seen in figure 6b).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a seat riser with a storage container that can be accessed located beneath the seat because Hashberger and Henshaw are both aircraft seats.  The motivation for having a seat riser with a storage container that can be accessed located beneath the seat is that it allows the seat to have additional storage space to help better utilize the limited space of an aircraft cabin.
Regarding claim 4, Hashberger as modified by Metten and Henshaw teaches the aircraft of claim 3 but Hashberger does not teach that the floor riser assembly includes an aft portion and a forward portion, and wherein the width of the aft portion is less than the width of the forward portion.  (510 as seen in figure 6a, and the step shown in figure 7, this step results in the foot well portion of the riser being wider than the portion of the riser located aft of the step).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a forward portion of the riser be wider than an aft portion because Hashberger and Henshaw are both aircraft seats.  The motivation for having a forward portion of the riser be wider than an aft portion is that it allows a step to be added that makes it easier to get into the seat.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hashberger et al. (PGPub #2014/0332629) as modified by Metten et al. (PGPub #2020/0001752) as applied to claim 1 above, and further in view of Park et al. (PGPub #2001/0000639).
Regarding claim 5, Hashberger as modified by Metten teaches the aircraft of claim 1 but does not teach that the first seat and storage system includes an aft side unit positioned between the seat and the first outboard wall, wherein an upper surface of the aft side unit comprises an arm rest, wherein the aft side unit includes a middle side surface and a forward side inclined surface, wherein the seat portion is positioned adjacent the middle surface and the forward inclined surface extends forwardly of the seat portion and inclines toward the aisle.  However, Park does teach that the first seat and storage system includes an aft side unit (35) positioned between the seat and the first outboard wall (120 as seen in figure 1), wherein an upper surface of the aft side unit comprises an arm rest (The top element of the side unit 35 can be used as an armrest as seen in figures 3, and 4), wherein the aft side unit includes a middle side surface (Shown below in figure 2) and a forward side inclined surface (120), wherein the seat portion is positioned adjacent the middle surface (Shown below in figure 2) and the forward inclined surface extends forwardly of the seat portion and inclines toward the aisle (120 as seen in figures 1, and 2).  It would have been obvious to one skilled in the art before the effective filing date .

    PNG
    media_image1.png
    710
    563
    media_image1.png
    Greyscale

Claims 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hashberger et al. (PGPub #2014/0332629) as modified by Metten et al. (PGPub #2020/0001752) as applied to claim 1 above, and further in view of Suzuki (PGPub #2016/0332731).
Regarding claim 6, Hashberger as modified by Metten teaches the aircraft of claim 1 but does not teach that the first seat and storage system includes a forward side storage assembly that includes a main body portion that defines a storage interior and a door that is movable between a closed position and an open position where the storage interior is accessible.  However, Suzuki does teach that the first seat and storage system includes a forward side storage assembly (100 as seen in figure 1) that includes a main body portion (100) that defines a storage interior (110) and a door (150) that is movable between a closed position and an open position where the storage interior is accessible (100 as seen in figure 1, and Paragraph 30, lines 1-3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a side storage assembly with a storage unit with a movable lid because Hashberger and Suzuki are both aircraft seats.  The motivation for having a side storage assembly with a storage unit with a movable lid is that it provides an additional storage space to the passenger so more items can be stored.
Regarding claim 7, Hashberger as modified by Metten and Suzuki teaches the aircraft of claim 6 but Hashberger does not teach that the door of the forward side storage assembly is located on a top thereof and is movable upwardly to the open position.  However, Suzuki does teach that the door of the forward side storage assembly is located on a top thereof and is movable upwardly to the open position (110, and 150 as seen in figure 2, and Paragraph 30, lines 1-3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the door for the storage unit to be located at the top and open upwards because Hashberger and Suzuki are both aircraft seats.  The motivation for having the door for the storage unit to be located at the top and open upwards is that it provides easy access to the storage unit to the passenger.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hashberger et al. (PGPub #2014/0332629) as modified by Metten et al. (PGPub #2020/0001752), and Suzuki (PGPub  as applied to claim 6 above, and further in view of Williamson et al. (PGPub #2020/0108934).
Regarding claim 8, Hashberger as modified by Metten and Suzuki teaches the aircraft of claim 6 but does not teach that the door of the forward side storage assembly is located on a side thereof and is movable inwardly to the open position.  However, Williamson does teach that the door of the forward side storage assembly is located on a side thereof and is movable inwardly to the open position (42 as seen in figure 4a).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the door of the side storage be located on the side and move inwards when opening because Hashberger and Williamson are both aircraft seats.  The motivation for having the door of the side storage be located on the side and move inwards when opening is that allows access to the container while minimizing the amount of space needed to open the door.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hashberger et al. (PGPub #2014/0332629) as modified by Metten et al. (PGPub #2020/0001752) as applied to claim 1 above, and further in view of Rodriguez (PGPub #2018/0148176).
Regarding claim 9, Hashberger as modified by Metten teaches the aircraft of claim 1 but does not teach that the back portion of the seat is asymmetrical, wherein the back portion includes a center portion and inboard and outboard portions that extend outwardly from the center portion, and wherein the outboard portion is wider than the inboard portion.  However, Rodriguez does teach that the back portion of the seat is asymmetrical (Shown below in figure 3), wherein the back portion includes a center portion (Shown below in figure 3) and inboard and outboard portions that extend outwardly from the center portion (Shown below in figure 3), and wherein the outboard portion is wider than the inboard portion (Shown below in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the back portion be asymmetrical with the outboard side being wider than the inboard side because Hashberger and Rodriguez are both aircraft .

    PNG
    media_image2.png
    479
    566
    media_image2.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hashberger et al. (PGPub #2014/0332629) as modified by Metten et al. (PGPub #2020/0001752), and Park et al. (PGPub #2001/0000639) as applied to claim 5 above, and further in view of Sontag et al. (PGPub #2017/0152062).
Regarding claim 10, Hashberger as modified by Metten, and Park teaches the aircraft of claim 5 but does not teach that the fuselage first and second outboard walls taper from a rear of the fuselage toward a front of the fuselage, wherein a filler panel is 17 65964471v1SUBSTITUTE SPECIFICATION Atty. Docket No. 71703-5261 positioned between the aft side unit and the (Paragraph 4, lines 3-5), wherein a filler panel is 1765964471v1SUBSTITUTE SPECIFICATION Atty. Docket No. 71703-5261positioned between the aft side unit and the first outboard wall (3 as seen in figure 1, and 3), and wherein the filler panel has a tapering width (Paragraph 56, lines 1-13, this teaches that the body is a negative image of the walls of the fuselage and if the walls are tapered then the filler panels will also inherently be tapered).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the walls of the fuselage be tapered and to have a filler panel between the seat and wall that is also tapered because Hashberger and Sontag are both aircraft seats.  The motivation for having the walls of the fuselage be tapered and to have a filler panel between the seat and wall that is also tapered is that the fuselage being tapered helps improve the aerodynamic performance of the aircraft and having filler panels between the wall and seat that are also tapered helps to prevent items from falling between the seat and the wall.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hashberger et al. (PGPub #2014/0332629) as modified by Metten et al. (PGPub #2020/0001752) as applied to claim 1 above, and further in view of Porter et al. (PGPub #2017/0267355).
Regarding claim 11, Hashberger as modified by Metten teaches the aircraft of claim 1 but does not teach that the seat is rotatable with respect to the seat storage assembly between a position where the seat faces forwardly and a position where the seat is angled toward the first wall.  However, Porter does teach that the seat is rotatable with respect to the seat storage assembly between a position where the seat faces forwardly and a position where the seat is angled toward the first wall (Paragraph 26, lines 1-37, this teaches that the chair is capable of rotating 360 degrees which means that the chair is capable of rotating between a forwardly facing position to a position angled towards the wall).  It would have been obvious to one skilled in the art before the effective filing date of the claimed .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hashberger et al. (PGPub #2014/0332629) in view of Metten et al. (PGPub #2020/0001752), Rodriguez (PGPub #2018/0148176), Henshaw (US #8,118,365), Park et al. (US #6,170,786), and Bettell (PGPub #2009/0146005).
Regarding claim 12, Hashberger teaches an aircraft comprising: a fuselage that includes a floor (Abstract, lines 6-12), first and second outboard walls (Paragraph 6, lines 1-5, aircraft cabins with seat located within inherently have at least 2 outboard walls) and an aisle (Paragraph 18, lines 8-9), a first seat (30) and storage system (10) that is positioned between the first outboard wall and the aisle (10 as seen in figure 1, and Paragraph 18, lines 8-9, this teaches that the container opens into the aisle and passenger cabins are inherently enclosed structures which would result in an outboard wall being on the opposite side of the container), wherein the first seat and storage system includes a seat (30) that includes a seat back (32) and a seat portion (44), a storage assembly (10) that includes a storage portion (14), wherein the storage portion defines a storage interior (18 as seen in figure 4, and Paragraph 16, lines 1-13) and a storage opening (18 as seen in figure 4, and Paragraph 16, lines 1-13) and includes a cover (18) that is movable between an open position and a closed position (18 as seem in figure 1, and 4), wherein the storage opening faces the aisle (14 as seen in figure 1, and Paragraph 18, lines 8-9). Additionally the storage portion is located at the aisle end of the seat (10 as seen in figure 1, and Paragraph 18, lines 8-9).  But, Hashberger does not teach wherein the back portion of the seat is asymmetrical, wherein the back portion includes a center portion and inboard and outboard portions that extend outwardly from the center portion, and wherein the outboard portion is wider than the inboard portion, an extension portion wherein the extension portion extends from the storage portion 
However, Metten does teach an extension portion (200), wherein the extension portion extends from the aisle end toward the first outboard wall (200 as seen in figures 1, and 26), wherein the storage assembly defines a top surface (200 as seen in figure 2), wherein the seat is secured to the top surface (200, and 330 as seen in figures 1, and 2), and wherein the storage assembly defines an under seat cavity below a bottom surface of the extension portion (200 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an extension portion that runs from the aisle end to the outboard wall that supports the seat and has a cavity beneath it because Hashberger and Metten are both aircraft seats.  The motivation for having an 
However, Rodriguez does teach that the back portion of the seat is asymmetrical (Shown above in figure 3), wherein the back portion includes a center portion (Shown above in figure 3) and inboard and outboard portions that extend outwardly from the center portion (Shown above in figure 3), and wherein the outboard portion is wider than the inboard portion (Shown above in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to 
However, Henshaw does teach a floor riser assembly (552 as seen in figure 6b) positioned below the extension portion (As can be seen in figure 6b the floor riser assembly 552, is located beneath the extension portion that supports the seat bottoms), wherein the floor riser assembly defines a storage interior (512) and includes a door (519) that is movable between a closed position and an open position where the storage interior is accessible (Column 8, lines 55-58), and wherein a top surface of the floor riser assembly partially defines the under seat cavity (552 as seen in figure 6b), (510 as seen in figure 6a, and the step shown in figure 7, this step results in the foot well portion of the riser being wider than the portion of the riser located aft of the step).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a seat riser with a storage container that can be accessed located beneath the seat, and to have a forward portion of the riser be wider than an aft portion because Hashberger and Henshaw are both aircraft seats.  The motivation for having a seat riser with a storage container that can be accessed located beneath the seat is that it allows the seat to have additional storage space to help better utilize the limited space of an aircraft cabin, and the motivation for having a forward portion of the riser be wider than an aft portion is that it allows a step to be added that makes it easier to get into the seat.  But, Henshaw does not teach an aft side unit positioned between the seat and the first outboard wall, wherein an upper surface of the aft side unit comprises an arm rest, wherein the aft side unit includes a middle side surface and a forward side inclined surface, wherein the seat portion is positioned adjacent the middle surface and the forward inclined surface extends forwardly of the seat portion and inclines toward the aisle, a forward side storage assembly positioned forward of the aft side unit, wherein the forward side storage assembly includes a main body portion that defines a storage interior and a door that is movable between a closed position and an open position where the storage interior is accessible, and a lower side unit positioned below the aft side unit and the forward side storage assembly, wherein the lower side unit defines a lower side unit interior.
However, Park does teach an aft side unit (35) positioned between the seat and the first outboard wall (120 as seen in figure 1), wherein an upper surface of the aft side unit comprises an arm rest (The top element of the side unit 35 can be used as an armrest as seen in figures 3, and 4), wherein the aft side unit includes a middle side surface (Shown below in figure 2) and a forward side (120), wherein the seat portion is positioned adjacent the middle surface (Shown below in figure 2) and the forward inclined surface extends forwardly of the seat portion and inclines toward the aisle (120 as seen in figures 1, and 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a side unit located between the chair and the wall with an arm rest, a vertical member and an inclined member because Hashberger and Park are both aircraft seats.  The motivation for having a side unit located between the chair and the wall with an arm rest, a vertical member and an inclined member is that the arm rest allows the passenger to be more comfortable and the side members allow additional features such as tables to be stored and deployed from the space between the chair and the wall.  But, Park does not teach a forward side storage assembly positioned forward of the aft side unit, wherein the forward side storage assembly includes a main body portion that defines a storage interior and a door that is movable between a closed position and an open position where the storage interior is accessible, and a lower side unit positioned below the aft side unit and the forward side storage assembly, wherein the lower side unit defines a lower side unit interior.
However, Bettell does teach a forward side storage assembly (25) positioned forward of the aft side unit (25 as seen in figure 1, as can be seen in figure 1, the forward storage unit is located in front of the seat and the tray table that is included in the aft side unit of Park), wherein the forward side storage unit includes a main body portion that defines a storage interior (25 as seen in figure 1) and a door that is movable between a closed position and an open position where the storage interior is accessible (Element 25 must inherently have a door that is movable between open and closed positions to allow access to the interior because as can be seen in figure 1 a piece of luggage is located within the container and for the luggage to be placed there or retrieved there must be a door).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a forward storage unit in front of the aft storage unit that includes an accessible 
However, an alternative embodiment of Park does teach a lower side unit (216, and 218) positioned below the aft side unit (216, 218, and 222 as seen in figure 12a, the aft side unit includes the passenger table and can be seen to extend above the lower side unit) and the forward side storage assembly (215, 216, and 218 as seen in figure 12a), wherein the lower side unit defines a lower side unit interior (218).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a lower side unit below the aft side unit and forward side storage with a storage space because Hashberger and Park are both aircraft seats.  The motivation for having a lower side unit below the aft side unit and forward side storage with a storage space is that it allows an additional portion of the aircraft to be used as storage for the passenger.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hashberger et al. (PGPub #2014/0332629) as modified by Metten et al. (PGPub #2020/0001752), Rodriguez (PGPub #2018/0148176), Henshaw (US #8,118,365), Park et al. (US #6,170,786), and Bettell (PGPub #2009/0146005) as applied to claim 12 above, and further in view of Sontag et al. (PGPub #2017/0152062).
Regarding claim 13, Hashberger as modified by Metten, Rodriguez, Henshaw, Park and Bettell teaches the aircraft of claim 12 but does not teach that the first and second outboard walls taper from a rear of the fuselage toward a front of the fuselage, wherein a first filler panel is positioned between the aft side unit and the first outboard wall and a second filler panel is positioned between the forward side storage assembly and the first outboard wall, and wherein the first filler panel has a greater width than (Paragraph 4, lines 3-5), wherein a first filler panel is positioned between the aft side unit and the first outboard wall (3 as seen in figure 3, as can be seen in figure 3 there is a first sealing member located alongside the seat where the aft side member would be located) and a second filler panel is positioned between the forward side storage assembly and the first outboard wall (3 as can be seen in figure 3, as can be seen in figure 3 there is a second side panel located in front of the first panel, like how the forward storage assembly is located in front of the aft side storage), and wherein the first filler panel has a greater width than the second filler panel (Paragraph 56, lines 1-13, this teaches that the body is a negative image of the walls of the fuselage and if the walls are tapered then the filler panels will also inherently be tapered and since the first panel is located farther away from the nose of the fuselage than the second panel it must be thicker to maintain a common surface).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the walls of the fuselage be tapered and to have a first and second filter panel located alongside the storage assemblies with varying thicknesses because Hashberger and Sontag are both aircraft seats.  The motivation for having the walls of the fuselage be tapered and to have a first and second filter panel located alongside the storage assemblies with varying thicknesses is that the fuselage being tapered helps improve the aerodynamic performance of the aircraft and having filler panels between the wall and seat assembly components that have varying thicknesses is that it helps to prevent items from falling between the seat and the wall.
Claims 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hashberger et al. (PGPub #2014/0332629) as modified by Metten et al. (PGPub #2020/0001752) as applied to claim 14 above, and further in view of Henshaw (US #8,118,365).
Regarding claim 15, Hashberger as modified by Metten teaches the aircraft of claim 14 but does not teach that the seat and storage system includes a floor riser assembly positioned below the (552 as seen in figure 6b) positioned below the extension portion (As can be seen in figure 6b the floor riser assembly 552, is located beneath the extension portion that supports the seat bottoms), wherein the floor riser assembly defines a storage interior (512) and includes a door (519) that is movable between a closed position and an open position where the storage interior is accessible (Column 8, lines 55-58), and wherein a top surface of the floor riser assembly partially defines the under seat cavity (552 as seen in figure 6b).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a seat riser with a storage container that can be accessed located beneath the seat because Hashberger and Henshaw are both aircraft seats.  The motivation for having a seat riser with a storage container that can be accessed located beneath the seat is that it allows the seat to have additional storage space to help better utilize the limited space of an aircraft cabin.
Regarding claim 16, Hashberger as modified by Metten and Henshaw teaches the aircraft of claim 15 but Hashberger does not teach that the floor riser assembly includes an aft portion and a forward portion, and wherein the width of the aft portion is less than the width of the forward portion.  However, Henshaw does teach that the floor riser assembly includes an aft portion and a forward portion, and wherein the width of the aft portion is less than the width of the forward portion (510 as seen in figure 6a, and the step shown in figure 7, this step results in the foot well portion of the riser being wider than the portion of the riser located aft of the step).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a forward portion of the riser be wider than an aft portion because Hashberger and Henshaw are both aircraft seats.  The .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hashberger et al. (PGPub #2014/0332629) as modified by Metten et al. (PGPub #2020/0001752) as applied to claim 14 above, and further in view of Park et al. (PGPub #2001/0000639).
Regarding claim 17, Hashberger as modified by Metten teaches the seat and storage system of claim 14 but does not teach that the seat and storage system includes an aft side unit positioned on the second side of the seat, wherein an upper surface of the aft side unit comprises an arm rest, wherein the aft side unit includes a middle side surface and a forward side inclined surface, wherein the seat portion is positioned adjacent the middle surface and the forward inclined surface extends forwardly of the seat portion and inclines toward the first side of the seat.  However, Park does teach that the seat and storage system includes an aft side unit (35) positioned on the second side of the seat (120 as seen in figure 1), wherein an upper surface of the aft side unit comprises an arm rest (The top element of the side unit 35 can be used as an armrest as seen in figures 3, and 4), wherein the aft side unit includes a middle side surface (Shown above in figure 2) and a forward side inclined surface (120), wherein the seat portion is positioned adjacent the middle surface (Shown above in figure 2) and the forward inclined surface extends forwardly of the seat portion and inclines toward the first side of the seat (120 as seen in figures 1, and 2).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hashberger et al. (PGPub #2014/0332629) as modified by Metten et al. (PGPub #2020/0001752), and Park et al. (PGPub #2001/0000639) as applied to claim 17 above, and further in view of Bettell (PGPub #2009/0146005).
Regarding claim 18, Hashberger as modified by Metten, and Park teaches the seat and storage system of claim 17 but does not teach that the seat and storage system includes a forward side storage assembly positioned forwardly of the aft side unit, wherein the forward side storage unit includes a main body portion that defines a storage interior and a door that is movable between a closed position and an open position where the storage interior is accessible.  However, Bettell does teach that the seat and storage system includes a forward side storage assembly (25) positioned forwardly of the aft side unit (25 as seen in figure 1, as can be seen in figure 1, the forward storage unit is located in front of the seat and the tray table that is included in the aft side unit of Park), wherein the forward side storage unit includes a main body portion that defines a storage interior (25 as seen in figure 1) and a door that is movable between a closed position and an open position where the storage interior is accessible (Element 25 must inherently have a door that is movable between open and closed positions to allow access to the interior because as can be seen in figure 1 a piece of luggage is located within the container and for the luggage to be placed there or retrieved there must be a door).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a forward storage unit in front of the aft storage unit that includes an accessible storage interior because Hashberger and Bettell are both aircraft seats.  The motivation for having a forward storage unit in front of the aft storage unit that includes an accessible storage interior is that it provides the passenger with a location where they can store their luggage.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hashberger et al. (PGPub #2014/0332629) as modified by Metten et al. (PGPub #2020/0001752) as applied to claim 14 above, and further in view of Rodriguez (PGPub #2018/0148176).
Regarding claim 19, Hashberger as modified by Metten teaches the seat and storage system of claim 14 but does not teach that the back portion of the seat is asymmetrical, wherein the back portion includes a center portion and inboard and outboard portions that extend outwardly from the center portion, and wherein the outboard portion is wider than the inboard portion.  However, Rodriguez does teach that the back portion of the seat is asymmetrical (Shown above in figure 3), wherein the back portion includes a center portion (Shown above in figure 3) and inboard and outboard portions that extend outwardly from the center portion (Shown above in figure 3), and wherein the outboard portion is wider than the inboard portion (Shown above in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the back portion be asymmetrical with the outboard side being wider than the inboard side because Hashberger and Rodriguez are both aircraft seats.  The motivation for having the back portion be asymmetrical with the outboard side being wider than the inboard side is that it allows a side support assembly to be attached to the chair while also providing easy access to the aisle from the seat.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647